DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Notes
The Examiner notes that Applicant’s specification is silent regarding the types of orthogonality and nonlinear frequency modulation of a radar.  Therefore multiple different types of “nonlinear” and orthogonality have been used in this office action.  
The Examiner notes that Applicant does not clearly define the term “protection bits” in claim 4.  Applicant does show an “off period” of transition as item 403 in their figure 4.  In the same manner, the protection bits of claim 4 and analogous claims have been interpreted as an “off period” or a different frequency of transmission between the pulse identification information and the subsequent pulse.
Examiner Notes
The Examiner notes that Applicant’s copending application (U. S. Patent Application Publication 2020/0271772) is very similar to the present application.  However, the Examiner has determined that the two patents are distinct and therefore do not require a terminal disclaimer.  
Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, 6 – 9, 13 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simultaneous range ambiguity mitigation and sidelobe reduction using orthogonal non-linear frequency modulated (ONLFM) signals for satellite SAR Imaging; Zhi-huo Xu; Robert Wang,Kai Ye,Wei Wang,Shi Quan & Ming Wei; Pages 829-838,  Received 14 Jul 2017, Accepted 25 May 2018, Published online: 03 Jul 2018; Download citation https://doi.org/10.1080/2150704X.2018.1486518 (“Xu”) in view of Sankar, et al, U. S. Patent Application Publication 2018/0224535 (“Sankar”).
Regarding claim 1, Xu teaches:
A method for range ambiguity suppression based on orthogonal nonlinear frequency modulation (NLFM) waveforms, comprising: determining, by  (Xu, pages 829-832, figure 1, “[pp 829-830] It is well known that the nonlinear frequency modulated (NLFM) signal can provide lower sidelobes without loss of SNR. Therefore, the NLFM signals have been developed for SAR imaging. [page 831, 2.2 Design] In practice, the time-frequency function of the NLFM signal can be any forms that are not linear, even without analytic expression. This paper designs ONLFM signals, using one phase retrieval method referred to as the Gerchberg-Saxton (GS) algorithm (Shechtman et al. 2015). … Next, the phases of the ONLFM signals s(t) are explored as follows: Step 1) Parameters initialization: N,  n, ρ, the number of iterations M and the current iteration number j = 1. … Steps 2-6) inclusive…  Step 7) Output the j-th ONLFM signal, j = j + 1, repeat Step 2–6 until j > M. After performing the above iterations, the GS algorithm will produce M signals with different phases, but sharing the same spectral distributions.”; designing an orthogonal nonlinear frequency modulated signal such that M orthogonal signals are created and transmitted for use with a SAR imaging system).
constructing, by the SAR imaging device, a set of range matched filters according to the waveform sequence and the orthogonal NLFM signals; (Xu, page 832, “[page 832, 2.3 Strategy] Range ambiguities appear when the current transmitted pulse does not contribute to the echo signal that is received after the transmission of the next pulse. The essence of the proposed method for mitigating of range ambiguities is use of the orthogonal signals. … The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that the receiver uses a matched filter to receive the multiple transmitted ONLFM signals for processing. The orthogonality of each signal allows it to be separated from previous and subsequent pulses to remove any range ambiguities to an object (see figure 2 below); the method first creates M signals according to section 2.2, and then uses the constructed signals to synchronize with a current transmitted signal and then uses the conjugate of the current transmitted signal for reception).
performing, by the SAR imaging device, range compression on the echo signal by using the set of range matched filters to obtain range-compressed data; and (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that incoming signals are processed based on their matched filter to the transmitted signals; the “current matched filter” will significantly reduce the undesired from any overlapping previous and subsequent pulses due to the orthogonality between the pulses, which anticipates the Applicant’s description of “range compression on the echo signal” by using the previously taught range matched filters described above and shown in figure 2 (see Applicant’s specification paragraph 0099-0102)).
performing, by the SAR imaging device, SAR imaging according to the range- compressed data, to obtain an imaging result, and  (Xu, figure 5, page 836, “Because the up and down-chirp couples can be considered as pseudo orthogonal and have been used to reduce range ambiguity (Mittermayer and Martinez 2003), we compare the performance of the proposed signals with the up- and down-chirp couples. … In contrast, the ONLFM produces the best visual quality. To quantify the suppression qualities, the SRARs are calculated. The SRARs by the up and down-chirp couples and the ONLFM are improved to 16.47dB and 25.13 dB, respectively.”; an image created using linear frequency modulation, and up-down chirp FM and ONLFM as described above. The ONLFM solution removes many of the range ambiguities caused be false signals, or signals received from an undesired echo as seen in figure 5(a) and figure 5(b). As described on page 835, the SRAR is the ratio of desired signal power to the power of the ambiguous (undesired) echo signals).

    PNG
    media_image1.png
    575
    764
    media_image1.png
    Greyscale

Xu strongly implies a SAR system, that actual waves are transmitted, that actual radar waves are received, and that the system has an output.  However Xu also implies that the paper refers to a simulation.  Xu does not been used to teach:
a synthetic aperture radar (SAR) imaging device, according to transmitted orthogonal NLFM signals, a waveform sequence of the transmitted signals corresponding to an obtained echo signal;
outputting the imaging result..
Sankar teaches:
a synthetic aperture radar (SAR) imaging device, according to transmitted orthogonal NLFM signals, a waveform sequence of the transmitted signals corresponding to an obtained echo signal; (Sankar, paragraph 0063 and 0045, “[0063] As illustrated in FIG. 1F, the hybrid pulse compression RF system 105F includes the multi-waveform signal generator 110A, the transceiver 121, the poly-phase code waveform matched filter 160A, the hybrid waveform generator 170, and the optional display 180. … In general, the multi-waveform signal generator 110A may generate any two poly-phase code waveforms (e.g., either the same or different poly-phase code waveforms) and the first and second poly-phase code waveform matched filters 160A and 160C may each perform a cross-correlation using a different reflected poly-phase code waveform. [0044] For example, the multi-waveform signal generator may generate a Gold code waveform, a noise waveform, a pseudorandom number code waveform, a Barker code waveform, and/or any other polyphase code waveform in place of the LFM waveform.[0045] For example, the hybrid pulse compression RF system can generate three or more waveforms (e.g., an LFM waveform, a Gold code waveform, and the enhanced waveform) and combine the cross-correlated versions of the reflected waveforms to form the hybrid waveform.”; a radar system with a transmitter, that can transmit multiple diverse waveforms, that these wave that has matched filters for the reception and processing of the received waveforms; that the waveforms can include multiple gold code waveform which is an orthogonal, non linear code).
outputting the imaging result. (Sankar, paragraph 0146, “Hence the linear FM pulse generator can be replaced with the hybrid pulse compression system 2300 to produce a higher resolution of SAR images on the display 2373.”; that the processing of the multiple nonlinear signals can be processed as a SAR image and displayed).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms without suffering the limitations of a pure linear FM radar (see paragraph 0040-0041). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine and substitute elements from the teachings of Sankar to Xu before the effective filing date of the claimed invention in order to combine Sankar’s computer and method of creating orthogonal NLFM modulated signals and Xu’s computer simulation and method of creating orthogonal NLFM signals.  The combinations and substitutions of the two inventions, both drawn towards orthogonal nonlinear frequency modulated signals, merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Xu, as modified by Sankar, teaches the method according to claim 1.
Xu further teaches further comprising: before determining, according to the transmitted orthogonal NLFM signals, the waveform sequence corresponding to the obtained echo signal, controlling a transmitter to periodically transmit the orthogonal NLFM signals, (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that incoming signals are processed based on their matched filter to the transmitted signals; the “current matched filter” will significantly reduce the undesired from previous and subsequent pulses do the orthogonality, which anticipates the Applicant’s description of “range compression on the echo signal” by using the previously taught range matched filters described above and shown in figure 2 (see Applicant’s specification paragraph 0099-0102)).
Sankar teaches each period having a preset duration. (Sankar, paragraph, “[0050] The multi-waveform signal generator 110A can repeat this process any number of times (e.g., until target detection is paused or stopped) to generate multiple pairs of LFM and enhanced waveforms.”; that a radar with multiple codes, whether M as taught by Xu or 2 as taught by Sankar can repeat, as is well known in the art).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms which improves performance using a linear FM radar (see paragraph 0040-0041).
Regarding claim 6, Xu, as modified by Sankar, teaches the method according to claim 1.
Xu further teaches:
wherein constructing the set of range matched filters according to the waveform sequence and the orthogonal NLFM signals comprises: determining orthogonal NLFM signals corresponding to the waveform sequence according to the waveform sequence; (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; a system to create M orthogonal signals which are transmitted in adjacent PRIs).
performing Fourier transform on the orthogonal NLFM signals to obtain a spectral function of the orthogonal NLFM signals; and (Xu, page 831, “[page 831, 2.2 Design] In practice, the time-frequency function of the NLFM signal can be any forms that are not linear, even without analytic expression. This paper designs ONLFM signals, using one phase retrieval method referred to as the Gerchberg-Saxton (GS) algorithm (Shechtman et al. 2015). … Next, the phases of the ONLFM signals s(t) are explored as follows: Step 1) Parameters initialization: N,  n, ρ, the number of iterations M and the current iteration number j = 1. … Step 2) … Step 3) Fourier transform (FT)xi(n) … Step 4) Form an estimate of the Fourier transform of s(n) … Steps 5-7 inclusive”; the steps used to create the M orthogonal signals includes performing Fourier transform of the signals to match the desired spectral distributions).
determining a conjugate function of the spectral function to be a transfer function of the range matched filter. (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; using the conjugate of the transmitted M signals to create a matched filter for the return signals and reduce undesired echoes from adjacent PRIs).
Regarding claim 7, Xu, as modified by Sankar, teaches the method according to claim 2.
Xu further teaches wherein a different orthogonal NLFM signal is transmitted in each pulse repetition interval (PRI) (Xu, pages 829-832, figure 1, “[pp 829-830] It is well known that the nonlinear frequency modulated (NLFM) signal can provide lower sidelobes without loss of SNR. Therefore, the NLFM signals have been developed for SAR imaging. [page 831, 2.2 Design] In practice, the time-frequency function of the NLFM signal can be any forms that are not linear, even without analytic expression. This paper designs ONLFM signals, using one phase retrieval method referred to as the Gerchberg-Saxton (GS) algorithm (Shechtman et al. 2015). … Next, the phases of the ONLFM signals s(t) are explored as follows: Step 1) Parameters initialization: N,  n, ρ, the number of iterations M and the current iteration number j = 1. … Steps 2-6) inclusive…  Step 7) Output the j-th ONLFM signal, j = j + 1, repeat Step 2–6 until j > M. After performing the above iterations, the GS algorithm will produce M signals with different phases, but sharing the same spectral distributions.”; designing an orthogonal nonlinear frequency modulated signal such that M orthogonal signals are created and transmitted).
Sankar teaches of the preset duration. (Sankar, paragraph, “[0050] The multi-waveform signal generator 110A can repeat this process any number of times (e.g., until target detection is paused or stopped) to generate multiple pairs of LFM and enhanced waveforms.”; that a radar with multiple codes, whether M as taught by Xu or 2 as taught by Sankar can repeat, as is well known in the art).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms which improves performance using a linear FM radar (see paragraph 0040-0041).
Regarding claim 8, Xu teaches:
An apparatus for range ambiguity suppression based on orthogonal nonlinear frequency modulation waveforms, comprising:  (Xu, pages 829-832, figure 1, “[pp 829-830] It is well known that the nonlinear frequency modulated (NLFM) signal can provide lower sidelobes without loss of SNR. Therefore, the NLFM signals have been developed for SAR imaging. [page 831, 2.2 Design] In practice, the time-frequency function of the NLFM signal can be any forms that are not linear, even without analytic expression. This paper designs ONLFM signals, using one phase retrieval method referred to as the Gerchberg-Saxton (GS) algorithm (Shechtman et al. 2015). … Next, the phases of the ONLFM signals s(t) are explored as follows: Step 1) Parameters initialization: N,  n, ρ, the number of iterations M and the current iteration number j = 1. … Steps 2-6) inclusive…  Step 7) Output the j-th ONLFM signal, j = j + 1, repeat Step 2–6 until j > M. After performing the above iterations, the GS algorithm will produce M signals with different phases, but sharing the same spectral distributions.”; designing an orthogonal nonlinear frequency modulated signal such that M orthogonal signals are created and transmitted).
constructing a set of range matched filters according to the waveform sequence and the orthogonal nonlinear frequency modulation (NLFM) signals; (Xu, page 832, “[page 832, 2.3 Strategy] Range ambiguities appear when the current transmitted pulse does not contribute to the echo signal that is received after the transmission of the next pulse. The essence of the proposed method for mitigating of range ambiguities is use of the orthogonal signals. … The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that the receiver uses a matched filter to receive the multiple transmitted ONLFM signals for processing. The orthogonality of each signal allows it to be separated from previous and subsequent pulses to remove any range ambiguities to an object (see figure 2 below); the method first creates M signals according to section 2.2, and then uses the constructed signals to synchronize with a current transmitted signal and then uses the conjugate of the current transmitted signal for reception).
performing range compression on the echo signal by using the set of range matched filters to obtain range-compressed data; and (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that incoming signals are processed based on their matched filter to the transmitted signals; the “current matched filter” will significantly reduce the undesired from any overlapping previous and subsequent pulses due to the orthogonality between the pulses, which anticipates the Applicant’s description of “range compression on the echo signal” by using the previously taught range matched filters described above and shown in figure 2 (see Applicant’s specification paragraph 0099-0102)).
performing synthetic aperture radar (SAR) imaging according to the range- compressed data, to obtain an imaging result, and  (Xu, figure 5, page 836, “Because the up and down-chirp couples can be considered as pseudo orthogonal and have been used to reduce range ambiguity (Mittermayer and Martinez 2003), we compare the performance of the proposed signals with the up- and down-chirp couples. … In contrast, the ONLFM produces the best visual quality. To quantify the suppression qualities, the SRARs are calculated. The SRARs by the up and down-chirp couples and the ONLFM are improved to 16.47dB and 25.13 dB, respectively.”; an image created using linear frequency modulation, and up-down chirp FM and ONLFM as described above. The ONLFM solution removes many of the range ambiguities caused be false signals, or signals received from an undesired echo as seen in figure 5(a) and figure 5(b). As described on page 835, the SRAR is the ratio of desired signal power to the power of the ambiguous (undesired) echo signals).
Xu does not explicitly teach:
a processor; and a memory storing instructions, which, when executed by the processor, cause the processor to execute operations comprising: 
determining, according to transmitted orthogonal NLFM signals, a waveform sequence of the transmitted signals corresponding to an obtained echo signal;
 outputting the imaging result..
Sankar teaches:
a processor; and a memory storing instructions, which, when executed by the processor, cause the processor to execute operations comprising:  (Sankar, paragraph 0153, “[0153] Each such computing device typically includes a processor ( or multiple processors) that executes program instructions or modules stored in a memory or other non-transitory computer-readable storage medium or device”; a system with a processor, program instructions stored in a non-transitory CRM memory).
determining, according to transmitted orthogonal NLFM signals, a waveform sequence of the transmitted signals corresponding to an obtained echo signal; (Sankar, paragraph 0063 and 0045, “[0063] As illustrated in FIG. 1F, the hybrid pulse compression RF system 105F includes the multi-waveform signal generator 110A, the transceiver 121, the poly-phase code waveform matched filter 160A, the hybrid waveform generator 170, and the optional display 180. … In general, the multi-waveform signal generator 110A may generate any two poly-phase code waveforms (e.g., either the same or different poly-phase code waveforms) and the first and second poly-phase code waveform matched filters 160A and 160C may each perform a cross-correlation using a different reflected poly-phase code waveform. [0044] For example, the multi-waveform signal generator may generate a Gold code waveform, a noise waveform, a pseudorandom number code waveform, a Barker code waveform, and/or any other polyphase code waveform in place of the LFM waveform.[0045] For example, the hybrid pulse compression RF system can generate three or more waveforms (e.g., an LFM waveform, a Gold code waveform, and the enhanced waveform) and combine the cross-correlated versions of the reflected waveforms to form the hybrid waveform.”; a radar system with a transmitter, that can transmit multiple diverse waveforms, that these wave that has matched filters for the reception and processing of the received waveforms; that the waveforms can include multiple gold code waveform which is an orthogonal, non linear code).
 outputting the imaging result. (Sankar, paragraph 0146, “Hence the linear FM pulse generator can be replaced with the hybrid pulse compression system 2300 to produce a higher resolution of SAR images on the display 2373.”; that the processing of the multiple nonlinear signals can be processed as a SAR image and displayed).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms without suffering the limitations of a pure linear FM radar (see paragraph 0040-0041). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine and substitute elements from the teachings of Sankar to Xu before the effective filing date of the claimed invention in order to combine Sankar’s computer and method of creating orthogonal NLFM modulated signals and Xu’s computer simulation and method of creating orthogonal NLFM signals.  The combinations and substitutions of the two inventions, both drawn towards orthogonal nonlinear frequency modulated signals, merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Xu, as modified by Sankar, teaches the apparatus according to claim 8.
Xu further teaches wherein the processor is further configured to execute an operation comprising: before determining, according to the transmitted orthogonal NLFM signals, the waveform sequence corresponding to the obtained echo signal, controlling a transmitter to periodically transmit orthogonal NLFM signals,  (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that incoming signals are processed based on their matched filter to the transmitted signals; the “current matched filter” will significantly reduce the undesired from previous and subsequent pulses do the orthogonality, which anticipates the Applicant’s description of “range compression on the echo signal” by using the previously taught range matched filters described above and shown in figure 2 (see Applicant’s specification paragraph 0099-0102)).
Sankar teaches each period having a preset duration. (Sankar, paragraph, “[0050] The multi-waveform signal generator 110A can repeat this process any number of times (e.g., until target detection is paused or stopped) to generate multiple pairs of LFM and enhanced waveforms.”; that a radar with multiple codes, whether M as taught by Xu or 2 as taught by Sankar can repeat, as is well known in the art).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms which improves performance using a linear FM radar (see paragraph 0040-0041).
Regarding claim 13, Xu, as modified by Sankar, teaches the apparatus according to claim 8.
Xu further teaches:
wherein the processor is further configured to execute operations comprising: determining orthogonal NLFM signals corresponding to the waveform sequence according to the waveform sequence; (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; a system to create M orthogonal signals which are transmitted in adjacent PRIs).
performing Fourier transform on the orthogonal NLFM signals to obtain a spectral function of the orthogonal NLFM signals; and (Xu, page 831, “[page 831, 2.2 Design] In practice, the time-frequency function of the NLFM signal can be any forms that are not linear, even without analytic expression. This paper designs ONLFM signals, using one phase retrieval method referred to as the Gerchberg-Saxton (GS) algorithm (Shechtman et al. 2015). … Next, the phases of the ONLFM signals s(t) are explored as follows: Step 1) Parameters initialization: N,  n, ρ, the number of iterations M and the current iteration number j = 1. … Step 2) … Step 3) Fourier transform (FT)xi(n) … Step 4) Form an estimate of the Fourier transform of s(n) … Steps 5-7 inclusive”; the steps used to create the M orthogonal signals includes performing Fourier transform of the signals to match the desired spectral distributions).
determining a conjugate function of the spectral function to be a transfer function of the range matched filter. (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; using the conjugate of the transmitted M signals to create a matched filter for the return signals and reduce undesired echoes from adjacent PRIs).
Regarding claim 14, Xu, as modified by Sankar, teaches the apparatus according to claim 8.
Xu further teaches wherein a different orthogonal NLFM signal is transmitted in each pulse repetition interval (PRI) (Xu, pages 829-832, figure 1, “[pp 829-830] It is well known that the nonlinear frequency modulated (NLFM) signal can provide lower sidelobes without loss of SNR. Therefore, the NLFM signals have been developed for SAR imaging. [page 831, 2.2 Design] In practice, the time-frequency function of the NLFM signal can be any forms that are not linear, even without analytic expression. This paper designs ONLFM signals, using one phase retrieval method referred to as the Gerchberg-Saxton (GS) algorithm (Shechtman et al. 2015). … Next, the phases of the ONLFM signals s(t) are explored as follows: Step 1) Parameters initialization: N,  n, ρ, the number of iterations M and the current iteration number j = 1. … Steps 2-6) inclusive…  Step 7) Output the j-th ONLFM signal, j = j + 1, repeat Step 2–6 until j > M. After performing the above iterations, the GS algorithm will produce M signals with different phases, but sharing the same spectral distributions.”; designing an orthogonal nonlinear frequency modulated signal such that M orthogonal signals are created and transmitted).
Sankar teaches of the preset duration. (Sankar, paragraph, “[0050] The multi-waveform signal generator 110A can repeat this process any number of times (e.g., until target detection is paused or stopped) to generate multiple pairs of LFM and enhanced waveforms.”; that a radar with multiple codes, whether M as taught by Xu or 2 as taught by Sankar can repeat, as is well known in the art).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms which improves performance using a linear FM radar (see paragraph 0040-0041).
Regarding claim 15, Xu teaches:
determining, according to transmitted orthogonal NLFM (NLFM) signals, a waveform sequence of the transmitted signals corresponding to an obtained echo signal; (Xu, pages 829-832, figure 1, “[pp 829-830] It is well known that the nonlinear frequency modulated (NLFM) signal can provide lower sidelobes without loss of SNR. Therefore, the NLFM signals have been developed for SAR imaging. [page 831, 2.2 Design] In practice, the time-frequency function of the NLFM signal can be any forms that are not linear, even without analytic expression. This paper designs ONLFM signals, using one phase retrieval method referred to as the Gerchberg-Saxton (GS) algorithm (Shechtman et al. 2015). … Next, the phases of the ONLFM signals s(t) are explored as follows: Step 1) Parameters initialization: N,  n, ρ, the number of iterations M and the current iteration number j = 1. … Steps 2-6) inclusive…  Step 7) Output the j-th ONLFM signal, j = j + 1, repeat Step 2–6 until j > M. After performing the above iterations, the GS algorithm will produce M signals with different phases, but sharing the same spectral distributions.”; designing an orthogonal nonlinear frequency modulated signal such that M orthogonal signals are created and transmitted).
constructing a set of range matched filters according to the waveform sequence and the orthogonal NLFM signals; (Xu, page 832, “[page 832, 2.3 Strategy] Range ambiguities appear when the current transmitted pulse does not contribute to the echo signal that is received after the transmission of the next pulse. The essence of the proposed method for mitigating of range ambiguities is use of the orthogonal signals. … The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that the receiver uses a matched filter to receive the multiple transmitted ONLFM signals for processing. The orthogonality of each signal allows it to be separated from previous and subsequent pulses to remove any range ambiguities to an object (see figure 2 below); the method first creates M signals according to section 2.2, and then uses the constructed signals to synchronize with a current transmitted signal and then uses the conjugate of the current transmitted signal for reception).
performing range compression on the echo signal by using the set of range matched filters to obtain range-compressed data; and (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that incoming signals are processed based on their matched filter to the transmitted signals; the “current matched filter” will significantly reduce the undesired from any overlapping previous and subsequent pulses due to the orthogonality between the pulses, which anticipates the Applicant’s description of “range compression on the echo signal” by using the previously taught range matched filters described above and shown in figure 2 (see Applicant’s specification paragraph 0099-0102)).
performing synthetic aperture radar (SAR) imaging according to the range- compressed data, to obtain an imaging result, and (Xu, figure 5, page 836, “Because the up and down-chirp couples can be considered as pseudo orthogonal and have been used to reduce range ambiguity (Mittermayer and Martinez 2003), we compare the performance of the proposed signals with the up- and down-chirp couples. … In contrast, the ONLFM produces the best visual quality. To quantify the suppression qualities, the SRARs are calculated. The SRARs by the up and down-chirp couples and the ONLFM are improved to 16.47dB and 25.13 dB, respectively.”; an image created using linear frequency modulation, and up-down chirp FM and ONLFM as described above. The ONLFM solution removes many of the range ambiguities caused be false signals, or signals received from an undesired echo as seen in figure 5(a) and figure 5(b). As described on page 835, the SRAR is the ratio of desired signal power to the power of the ambiguous (undesired) echo signals).
Xu does not explicitly teach:
A non-transitory computer-readable storage medium having stored thereon computer-executable instructions, which when being executed by a processor, to execute operations comprising:
outputting the imaging result..
Sankar teaches:
A non-transitory computer-readable storage medium having stored thereon computer-executable instructions, which when being executed by a processor, to execute operations comprising: (Sankar, paragraph 0153, “[0153] Each such computing device typically includes a processor ( or multiple processors) that executes program instructions or modules stored in a memory or other non-transitory computer-readable storage medium or device”; a system with a processor, program instructions stored in a non-transitory CRM memory).
outputting the imaging result. (Sankar, paragraph 0146, “Hence the linear FM pulse generator can be replaced with the hybrid pulse compression system 2300 to produce a higher resolution of SAR images on the display 2373.”; that the processing of the multiple nonlinear signals can be processed as a SAR image and displayed).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms without suffering the limitations of a pure linear FM radar (see paragraph 0040-0041). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine and substitute elements from the teachings of Sankar to Xu before the effective filing date of the claimed invention in order to combine Sankar’s computer and method of creating orthogonal NLFM modulated signals and Xu’s computer simulation and method of creating orthogonal NLFM signals.  The combinations and substitutions of the two inventions, both drawn towards orthogonal nonlinear frequency modulated signals, merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 16, Xu, as modified by Sankar, teaches the non-transitory computer-readable storage medium according to claim 15.
Xu further teaches wherein the processor is further configured to execute an operation comprising: before determining, according to the transmitted orthogonal NLFM signals, the waveform sequence corresponding to the obtained echo signal, controlling a transmitter to periodically transmit orthogonal NLFM signals, (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; that incoming signals are processed based on their matched filter to the transmitted signals; the “current matched filter” will significantly reduce the undesired from previous and subsequent pulses do the orthogonality, which anticipates the Applicant’s description of “range compression on the echo signal” by using the previously taught range matched filters described above and shown in figure 2 (see Applicant’s specification paragraph 0099-0102)).
Sankar teaches each period having a preset duration. (Sankar, paragraph, “[0050] The multi-waveform signal generator 110A can repeat this process any number of times (e.g., until target detection is paused or stopped) to generate multiple pairs of LFM and enhanced waveforms.”; that a radar with multiple codes, whether M as taught by Xu or 2 as taught by Sankar can repeat, as is well known in the art).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms which improves performance using a linear FM radar (see paragraph 0040-0041).
Regarding claim 20, Xu, as modified by Sankar, teaches the non-transitory computer-readable storage medium according to claim 15.
Xu further teaches:
wherein the processor is further configured to execute operations comprising: determining orthogonal NLFM signals corresponding to the waveform sequence according to the waveform sequence; (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties. Therefore, the range ambiguity can be reduced by using the coded ONLFM signals. The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; a system to create M orthogonal signals which are transmitted in adjacent PRIs).
performing Fourier transform on the orthogonal NLFM signals to obtain a spectral function of the orthogonal NLFM signals; and (Xu, page 831, “[page 831, 2.2 Design] In practice, the time-frequency function of the NLFM signal can be any forms that are not linear, even without analytic expression. This paper designs ONLFM signals, using one phase retrieval method referred to as the Gerchberg-Saxton (GS) algorithm (Shechtman et al. 2015). … Next, the phases of the ONLFM signals s(t) are explored as follows: Step 1) Parameters initialization: N,  n, ρ, the number of iterations M and the current iteration number j = 1. … Step 2) … Step 3) Fourier transform (FT)xi(n) … Step 4) Form an estimate of the Fourier transform of s(n) … Steps 5-7 inclusive”; the steps used to create the M orthogonal signals includes performing Fourier transform of the signals to match the desired spectral distributions).
determining a conjugate function of the spectral function to be a transfer function of the range matched filter. (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] The signal in the current transmitted pulse is orthogonally with the next transmitted signal. The current matched filter is synchronized with the current transmitted signal in the focused imaging algorithm. It means that the current matched filter is the conjugate of the current transmitted signal. Consequently, the late undesired echoes will be reduced by the current matched filtering.”; using the conjugate of the transmitted M signals to create a matched filter for the return signals and reduce undesired echoes from adjacent PRIs).
Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, as modified by Sankar, in view of Riley, et al, U. S. Patent 10,845,474 (“Riley”).
Regarding claim 3, Xu, as modified by Sankar, teaches the method according to claim 2.
Xu teaches wherein controlling the transmitter to periodically transmit the orthogonal NLFM signals, each period having the preset duration comprises: acquiring t orthogonal NLFM signals transmitted within the preset duration, wherein the preset duration is t times as much as a pulse repetition interval (PRI), and (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties.”; generating M coded waveforms (i.e. a number greater than 1); the waveforms have M adjacent PRIs (i.e. transmitted within a preset duration); transmitting the waveform for M intervals using the distinct ONLFM signals).
Sankar teaches  t is a natural number greater than 1; (Sankar, figure 16a, paragraph 0115, “As illustrated in FIG. 16A, a programmable delay is implemented such that a gap 1630 (e.g., a portion in which no signal is present and/or the amplitude of a signal is within a threshold value of OV) is present between the LFM waveform 1610 and the enhanced waveform 1620.”; generating 3 or more codes; that the codes can be concatenated, that the codes can have a gap 1630 between the unique codes; that the codes can be represented by any pulse, whether nonlinear or linear FM).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms which improves performance using a linear FM radar (see paragraph 0040-0041).
Xu, as modified by Sankar, does not explicitly teach:
determining identification information corresponding to the t orthogonal NLFM signals; and
controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to periodically transmit the t orthogonal NLFM signals and the identification information corresponding to the t orthogonal NLFM signals within the preset duration..
Riley teaches:
determining identification information corresponding to the t orthogonal NLFM signals; and (Riley, figure 3, column 2, lines 17-20, column 7, lines 25- column 8 line 37, “[column 2, lines 17-20] FIG. 3 is a schematic representation of coded pulses for the sonar, radar or LIDAR system illustrated in FIG. 2 according to aspects of the inventive concepts disclosed herein; [column 7, lines 25- column 8 line 37] With reference to FIG. 3, a transmit pulse 302 is provided as coded, transmitted electromagnetic energy, such as a light pulse or a radio frequency (RF) pulse … The transmit pulse 302 includes a binary code 304 provided within a pulse width 306 (e.g., 25, 50, or 100 nanoseconds) of the transmit pulse 302. … A transmit pulse 352 is similar to the transmit pulse 302 and includes portions 360, 362, 364, and 366 indicating a timing, source, or identification of the pulse. … The transmit pulses 302, 352 and 372 can correspond to transmitted pulses 132, 134, 136, 138 and 140 discussed with reference to FIGS. 1 and 2. The transmit pulse 352 is provided at the time N1, which is after the time N0 associated with the pulse 302.”; that any general pulse system for any wave generator can have a pulse-to-pulse identification information, in particular radar waves can have pulses, and each pulse can have unique identifying information attached to the pulse).

    PNG
    media_image2.png
    825
    550
    media_image2.png
    Greyscale

controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to periodically transmit the t orthogonal NLFM signals and the identification information corresponding to the t orthogonal NLFM signals within the preset duration. (Riley, figure 4, column 8, lines 37-67, “[column 8, lines 37-67] With reference to FIG. 4, the active sensing system 104 provides transmit pulses 401a, 401b, and 401c to targets 402, 406 and 408 on an x-axis 410 representing distance. … Advantageously, returns 412, 414 and 416 include coding which enables the difference between transmit pulses 401a-c to be discerned such that the repetition rate of the transmit pulses 401a-c can be greatly increased.”; that the unique pulses with the unique identification information can be transmitted and received at a radar, that the information from each pulse can solve the “ghost” or range ambiguity problem so that repetition rate (an power out) of the system can be increased).
In view of the teachings of Riley it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu and Sankar to Riley at the time the application was filed in order to provide a sensing system that can differentiate between multiple transmitting systems, or can determine whether a pulse if from a first, second or subsequent range so that the system repetition rate can be increased without the normally associated range ambiguity (see column 4, lines 5-29).
Regarding claim 5, Xu, as modified by Sankar and Riley, teaches the method according to claim 3.
Riley further teaches:
wherein determining, according to the transmitted orthogonal NLFM signals, the waveform sequence of the transmitted signals corresponding to the obtained echo signal comprises: after obtaining the echo signal, acquiring a sequence of the identification information carried in the echo signal; and (Riley, figure 4, column 8, lines 37-67, “[column 8, lines 37-67] With reference to FIG. 4, the active sensing system 104 provides transmit pulses 401a, 401b, and 401c to targets 402, 406 and 408 on an x-axis 410 representing distance. … The returns 412, 414, 416 are shown on an X axis 420 representing time. Electromagnetic energy or noise 422, 424 and 426 represent pulses from other active sensing system or electromagnetic noise. The returns 412, 414 and 416 advantageously include identification information, identifying the pulse returns as being sourced from the active sensing system 104 and being part of a first range transmit pulse (e.g., the pulse 401a).”; that multiple echo signals, transmitted at different times and reflecting from multiple targets can be received at the transceiver; that each received echo comprises the same identification signals and “off periods” of the transmitted pulse trains).
determining a waveform sequence of the transmitted signals corresponding to the obtained echo signal according to the sequence of the identification information and the orthogonal NLFM signals corresponding to the identification information. (Riley, column 9, lines 1-25, “[column 9, lines 1-25] Returns 434, 436 and 438 are provided on an X axis 430 representing time and are associated with the transmit pulse 401b provided at time N1. … The ability to discern return identification information reflected from coded transmit pulses 401a-c from other pulses gives the ability to discern the return pulses 412, 414, 416, 434, 436, 438, 454, 456, and 458 from other active sensing units operating in the environment without having to resort to or rely exclusively on pulse time randomization techniques.”; that the different pulse trains can be decoded to remove any range ambiguity, that radar returned pulses from other active sensing units can be separated in order to determine the unambiguous range of an object).
In view of the teachings of Riley it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu and Sankar to Riley at the time the application was filed in order to provide a sensing system that can differentiate between multiple transmitting systems, or can determine whether a pulse if from a first, second or subsequent range so that the system repetition rate can be increased without the normally associated range ambiguity (see column 4, lines 5-29).
Regarding claim 10, Xu, as modified by Sankar, teaches the apparatus according to claim 9.
Xu teaches wherein the processor is further configured to execute operations comprising: acquiring t orthogonal NLFM signals transmitted within the preset duration, (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties.”; generating M coded waveforms (i.e. a number greater than 1); the waveforms have M adjacent PRIs (i.e. transmitted within a preset duration); transmitting the waveform for M intervals using the distinct ONLFM signals).
Sankar teaches wherein the preset duration is t times as much as a pulse repetition interval (PRI), and t is a natural number greater than 1; (Sankar, figure 16a, paragraph 0115, “As illustrated in FIG. 16A, a programmable delay is implemented such that a gap 1630 (e.g., a portion in which no signal is present and/or the amplitude of a signal is within a threshold value of OV) is present between the LFM waveform 1610 and the enhanced waveform 1620.”; generating 3 or more codes; that the codes can be concatenated, that the codes can have a gap 1630 between the unique codes; that the codes can be represented by any pulse, whether nonlinear or linear FM).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms which improves performance using a linear FM radar (see paragraph 0040-0041).
Xu, as modified by Sankar, does not explicitly teach:
determining identification information corresponding to the t orthogonal NLFM signals; and
controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to periodically transmit the t orthogonal NLFM signals and the identification information corresponding to the t orthogonal NLFM signals within the preset duration..
Riley teaches:
determining identification information corresponding to the t orthogonal NLFM signals; and (Riley, figure 3, column 2, lines 17-20, column 7, lines 25- column 8 line 37, “[column 2, lines 17-20] FIG. 3 is a schematic representation of coded pulses for the sonar, radar or LIDAR system illustrated in FIG. 2 according to aspects of the inventive concepts disclosed herein; [column 7, lines 25- column 8 line 37] With reference to FIG. 3, a transmit pulse 302 is provided as coded, transmitted electromagnetic energy, such as a light pulse or a radio frequency (RF) pulse … The transmit pulse 302 includes a binary code 304 provided within a pulse width 306 (e.g., 25, 50, or 100 nanoseconds) of the transmit pulse 302. … A transmit pulse 352 is similar to the transmit pulse 302 and includes portions 360, 362, 364, and 366 indicating a timing, source, or identification of the pulse. … The transmit pulses 302, 352 and 372 can correspond to transmitted pulses 132, 134, 136, 138 and 140 discussed with reference to FIGS. 1 and 2. The transmit pulse 352 is provided at the time N1, which is after the time N0 associated with the pulse 302.”; that any general pulse system for any wave generator can have a pulse-to-pulse identification information, in particular radar waves can have pulses, and each pulse can have unique identifying information attached to the pulse).
controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to periodically transmit the t orthogonal NLFM signals and the identification information corresponding to the t orthogonal NLFM signals within the preset duration. (Riley, figure 4, column 8, lines 37-67, “[column 8, lines 37-67] With reference to FIG. 4, the active sensing system 104 provides transmit pulses 401a, 401b, and 401c to targets 402, 406 and 408 on an x-axis 410 representing distance. … Advantageously, returns 412, 414 and 416 include coding which enables the difference between transmit pulses 401a-c to be discerned such that the repetition rate of the transmit pulses 401a-c can be greatly increased.”; that the unique pulses with the unique identification information can be transmitted and received at a radar, that the information from each pulse can solve the “ghost” or range ambiguity problem so that repetition rate (an power out) of the system can be increased).
In view of the teachings of Riley it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu and Sankar to Riley at the time the application was filed in order to provide a sensing system that can differentiate between multiple transmitting systems, or can determine whether a pulse if from a first, second or subsequent range so that the system repetition rate can be increased without the normally associated range ambiguity (see column 4, lines 5-29).
Regarding claim 12, Xu, as modified by Sankar and Riley, teaches the apparatus according to claim 10.
Riley further teaches:
wherein the processor is further configured to execute operations comprising: after obtaining the echo signal, acquiring a sequence of the identification information carried in the echo signal; and (Riley, figure 4, column 8, lines 37-67, “[column 8, lines 37-67] With reference to FIG. 4, the active sensing system 104 provides transmit pulses 401a, 401b, and 401c to targets 402, 406 and 408 on an x-axis 410 representing distance. … The returns 412, 414, 416 are shown on an X axis 420 representing time. Electromagnetic energy or noise 422, 424 and 426 represent pulses from other active sensing system or electromagnetic noise. The returns 412, 414 and 416 advantageously include identification information, identifying the pulse returns as being sourced from the active sensing system 104 and being part of a first range transmit pulse (e.g., the pulse 401a).”; that multiple echo signals, transmitted at different times and reflecting from multiple targets can be received at the transceiver; that each received echo comprises the same identification signals and “off periods” of the transmitted pulse trains).
determining a waveform sequence of the transmitted signals corresponding to the obtained echo signal according to the sequence of the identification information and the orthogonal NLFM signals corresponding to the identification information. (Riley, column 9, lines 1-25, “[column 9, lines 1-25] Returns 434, 436 and 438 are provided on an X axis 430 representing time and are associated with the transmit pulse 401b provided at time N1. … The ability to discern return identification information reflected from coded transmit pulses 401a-c from other pulses gives the ability to discern the return pulses 412, 414, 416, 434, 436, 438, 454, 456, and 458 from other active sensing units operating in the environment without having to resort to or rely exclusively on pulse time randomization techniques.”; that the different pulse trains can be decoded to remove any range ambiguity, that radar returned pulses from other active sensing units can be separated in order to determine the unambiguous range of an object).
In view of the teachings of Riley it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu and Sankar to Riley at the time the application was filed in order to provide a sensing system that can differentiate between multiple transmitting systems, or can determine whether a pulse if from a first, second or subsequent range so that the system repetition rate can be increased without the normally associated range ambiguity (see column 4, lines 5-29).
Regarding claim 17, Xu, as modified by Sankar, teaches the non-transitory computer-readable storage medium according to claim 16.
Xu teaches wherein the processor is further configured to execute operations comprising: acquiring t orthogonal NLFM signals transmitted within the preset duration, (Xu, figure 2, page 832, “[page 832, 2.3 Strategy] In the M adjacent PRIs, we transmit M different ONLFM waveforms s1(t), s2(t), … sM(t) which satisfy the condition of the Equation (2) The ONLFM signals are the ‘signature’ of each transmitted pulses, exhibiting good correlation properties.”; generating M coded waveforms (i.e. a number greater than 1); the waveforms have M adjacent PRIs (i.e. transmitted within a preset duration); transmitting the waveform for M intervals using the distinct ONLFM signals).
Sankar teaches wherein the preset duration is t times as much as a pulse repetition interval (PRI), and t is a natural number greater than 1; (Sankar, figure 16a, paragraph 0115, “As illustrated in FIG. 16A, a programmable delay is implemented such that a gap 1630 (e.g., a portion in which no signal is present and/or the amplitude of a signal is within a threshold value of OV) is present between the LFM waveform 1610 and the enhanced waveform 1620.”; generating 3 or more codes; that the codes can be concatenated, that the codes can have a gap 1630 between the unique codes; that the codes can be represented by any pulse, whether nonlinear or linear FM).
In view of the teachings of Sankar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sankar to Xu  at the time the application was filed in order to improve radar performance by combining and substituting multiple waveforms which improves performance using a linear FM radar (see paragraph 0040-0041).
Xu, as modified by Sankar, does not explicitly teach:
determining identification information corresponding to the t orthogonal NLFM signals; and
controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to periodically transmit the t orthogonal NLFM signals and the identification information corresponding to the t orthogonal NLFM signals within the preset duration..
Riley teaches:
determining identification information corresponding to the t orthogonal NLFM signals; and (Riley, figure 3, column 2, lines 17-20, column 7, lines 25- column 8 line 37, “[column 2, lines 17-20] FIG. 3 is a schematic representation of coded pulses for the sonar, radar or LIDAR system illustrated in FIG. 2 according to aspects of the inventive concepts disclosed herein; [column 7, lines 25- column 8 line 37] With reference to FIG. 3, a transmit pulse 302 is provided as coded, transmitted electromagnetic energy, such as a light pulse or a radio frequency (RF) pulse … The transmit pulse 302 includes a binary code 304 provided within a pulse width 306 (e.g., 25, 50, or 100 nanoseconds) of the transmit pulse 302. … A transmit pulse 352 is similar to the transmit pulse 302 and includes portions 360, 362, 364, and 366 indicating a timing, source, or identification of the pulse. … The transmit pulses 302, 352 and 372 can correspond to transmitted pulses 132, 134, 136, 138 and 140 discussed with reference to FIGS. 1 and 2. The transmit pulse 352 is provided at the time N1, which is after the time N0 associated with the pulse 302.”; that any general pulse system for any wave generator can have a pulse-to-pulse identification information, in particular radar waves can have pulses, and each pulse can have unique identifying information attached to the pulse).
controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to periodically transmit the t orthogonal NLFM signals and the identification information corresponding to the t orthogonal NLFM signals within the preset duration. (Riley, figure 4, column 8, lines 37-67, “[column 8, lines 37-67] With reference to FIG. 4, the active sensing system 104 provides transmit pulses 401a, 401b, and 401c to targets 402, 406 and 408 on an x-axis 410 representing distance. … Advantageously, returns 412, 414 and 416 include coding which enables the difference between transmit pulses 401a-c to be discerned such that the repetition rate of the transmit pulses 401a-c can be greatly increased.”; that the unique pulses with the unique identification information can be transmitted and received at a radar, that the information from each pulse can solve the “ghost” or range ambiguity problem so that repetition rate (an power out) of the system can be increased).
In view of the teachings of Riley it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu and Sankar to Riley at the time the application was filed in order to provide a sensing system that can differentiate between multiple transmitting systems, or can determine whether a pulse if from a first, second or subsequent range so that the system repetition rate can be increased without the normally associated range ambiguity (see column 4, lines 5-29).
Regarding claim 19, Xu, as modified by Sankar and Riley, teaches the non-transitory computer-readable storage medium according to claim 17.
Riley further teaches:
wherein the processor is further configured to execute operations comprising: after obtaining the echo signal, acquiring a sequence of the identification information carried in the echo signal; and (Riley, figure 4, column 8, lines 37-67, “[column 8, lines 37-67] With reference to FIG. 4, the active sensing system 104 provides transmit pulses 401a, 401b, and 401c to targets 402, 406 and 408 on an x-axis 410 representing distance. … The returns 412, 414, 416 are shown on an X axis 420 representing time. Electromagnetic energy or noise 422, 424 and 426 represent pulses from other active sensing system or electromagnetic noise. The returns 412, 414 and 416 advantageously include identification information, identifying the pulse returns as being sourced from the active sensing system 104 and being part of a first range transmit pulse (e.g., the pulse 401a).”; that multiple echo signals, transmitted at different times and reflecting from multiple targets can be received at the transceiver; that each received echo comprises the same identification signals and “off periods” of the transmitted pulse trains).
determining a waveform sequence of the transmitted signals corresponding to the obtained echo signal according to the sequence of the identification information and the orthogonal NLFM signals corresponding to the identification information. (Riley, column 9, lines 1-25, “[column 9, lines 1-25] Returns 434, 436 and 438 are provided on an X axis 430 representing time and are associated with the transmit pulse 401b provided at time N1. … The ability to discern return identification information reflected from coded transmit pulses 401a-c from other pulses gives the ability to discern the return pulses 412, 414, 416, 434, 436, 438, 454, 456, and 458 from other active sensing units operating in the environment without having to resort to or rely exclusively on pulse time randomization techniques.”; that the different pulse trains can be decoded to remove any range ambiguity, that radar returned pulses from other active sensing units can be separated in order to determine the unambiguous range of an object).
In view of the teachings of Riley it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu and Sankar to Riley at the time the application was filed in order to provide a sensing system that can differentiate between multiple transmitting systems, or can determine whether a pulse if from a first, second or subsequent range so that the system repetition rate can be increased without the normally associated range ambiguity (see column 4, lines 5-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648